Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 4, 13, 21 and 23
b.	Pending: 1, 3-17 and 19-23
Claims 2 and 18 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,805,769, 10,734,059 and 10,971,208 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 4, 13 , 21 and 23 include allowable subject matter since the prior art made of record and considered pertinent to the 
“the first DRAM chip includes a first swapping circuit configured to exchange input signals received from the first independent channel in response to a first swapping signal, wherein the input signals received from the first independent channel are address signals”; for independent claims 1, 21 and 23 with minor variations; 
“the first and the second DRAM chips are packaged together in a package, and wherein the package is configured such that impedance calibration signals are sent to the second DRAM chip through the interconnection circuit when the impedance calibration signals are generated in the first DRAM chip”; for independent claim 4; and
“the first DRAM chip includes a first swapping circuit configured to exchange input signals received from the first independent channel in response to a first swapping signal, and wherein the signals received and transmitted by the interconnection circuit are common signals which include an impedance calibration signal”; for independent claim 13 respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SULTANA BEGUM/         Primary Examiner, Art Unit 2824                                                                                                                                                                                               	2/3/2022